     Case: 1:20-cv-01288-DCN Doc #: 30 Filed: 12/08/20 1 of 3. PageID #: 266




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KENTA SETTLES,                                  )
                                                )
               Plaintiff,                       )    CASE NO.: 1:20-cv-01288 (Lead Case)
                                                )    CASE NO.: 1:20-cv-01631
v.                                              )
                                                )
MICHAEL MALAK, et al.,                          )    JUDGE DONALD C. NUGENT
                                                )
               Defendants.                      )


               PROOF OF SERVICE OF SUBPOENA TO JEFF TRIMBLE

      Defendants, Patrolman Michael Malak, Patrolman Robert Pitts, Patrolman Brian

Regovich, Patrolman Rob Jarzembak, Sergeant William Gall, Lieutenant Todd Vargo, and the

City of Garfield Heights, by and through undersigned counsel and pursuant to Fed. R. Civ. P.

45(b)(4), hereby file proof of service of the subpoena to appear and testify at deposition served

by Defendants on non-party Jeff Trimble, residing at 9110 Macomb Ave., Cleveland, OH 44105,

by Process Server Raymond Andrews, Jr. on December 5, 2020. A return copy of the subpoena

with executed affidavit of service is attached hereto as Exhibit A.


Dated: December 8, 2020                      Respectfully submitted,

                                             /s/ Daniel J. Rudary
                                             Daniel J. Rudary (0090482)
                                             Justin M. Lovdahl (0096958)
                                             BRENNAN, MANNA & DIAMOND, LLC
                                             75 E. Market Street
                                             Akron, OH 44308
                                             Phone:          (330) 253-5060
                                             Fax:            (330) 253-1977
                                             E-mail:         djrudary@bmdllc.com
                                                             jmlovdahl@bmdllc.com
Case: 1:20-cv-01288-DCN Doc #: 30 Filed: 12/08/20 2 of 3. PageID #: 267




                                Robert A. Hager (0040196)
                                BRENNAN, MANNA & DIAMOND, LLC
                                200 Public Square, Ste. 3270
                                Cleveland, OH 44114
                                Telephone:    (216) 658-2155
                                Facsimile:    (216) 658-2156
                                Email:        rahager@bmdllc.com

                                Timothy J. Riley (0042007)
                                Office of the Law Director
                                City of Garfield Heights
                                5407 Turney Road
                                Garfield Heights, OH 44125
                                Telephone:     (216) 475-0824
                                Facsimile:     (216) 475-1124
                                Email:         triley@garfieldhts.org

                                Counsel for Defendants Michael Malak, Robert
                                Pitts, Brian Regovich, Rob Jarzembak, William
                                Gall, Todd Vargo, and the City of Garfield Heights




                                   2
       Case: 1:20-cv-01288-DCN Doc #: 30 Filed: 12/08/20 3 of 3. PageID #: 268




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of December, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                              /s/ Daniel J. Rudary
                                              Counsel for Defendants Michael Malak, Robert
                                              Pitts, Brian Regovich, Rob Jarzembak, William
                                              Gall, Todd Vargo, and the City of Garfield Heights




4836-2095-4068, v. 1
